Citation Nr: 1020132	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  94-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1986.  He also served in the United States Army Reserves.  

This appeal arises from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia which denied service connection for a 
psychiatric disorder and migraines.  

The Board of Veterans' Appeals (Board) in a May 2006 decision 
denied the claim for service connection for migraines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2009).  

The Board has remanded the Veteran's claim for a psychiatric 
disorder on multiple occasions in attempts to locate service 
records that reportedly include counseling for nervousness 
and treatment for alcohol abuse.  The Appeals Management 
Center in compliance with the instructions of the Board has 
made multiple requests for records.  In May 1999 they 
received a response to their request asking for "the 
location of the hospital where the Veteran was treated."  
That response was received in reply to two requests: one for 
clinical records of active duty inpatient treatment and a 
second for treatment for nerves and anxiety.  The second 
request was an attempt not to obtain records of 
hospitalization in service but outpatient treatment records 
formerly called mental hygiene records which are separately 
filed and maintained at National Personnel Records Center 
(NPRC).  The reply from the NPRC appears to have been 
predicated on an assumption that both requests were for 
records of hospitalization.  As the custodian of the record 
has not indicated the records are unavailable or that they do 
not have them, the claim must again be remanded to attempt to 
obtain those records.  The Board noted that in February 2009 
the AMC sent a direct request to the 209th General Dispensary 
for a summary of treatment of the Veteran for the period from 
May 1984 to October 1985 with a VA Form 21-8359 enclosed.  
None of the requests in the claims folder clearly indicate 
that a search of the separately filed mental hygiene records 
at NPRC has been conducted.  

The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) 
clearly states that service treatment records do not include 
records of mental health treatment.  Those records, like 
records of hospitalization in service, are filed separately 
from service treatment records.  For that reason a separate 
request for mental hygiene or mental health outpatient 
treatment records must be made.  

The Board regrets this remand will further delay a decision 
in this case but the records in question may be of great 
probative value as they may contain descriptions of 
psychiatric symptoms demonstrated by the Veteran in service 
which could support his claim.  

The Veteran has also reported that he was receiving benefits 
from the Social Security Administration (SSA).  The claims 
file does not reflect that efforts have been made to obtain 
SSA records. Accordingly, efforts to obtain SSA records are 
required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).

Accordingly, the case is REMANDED for the following actions:

1.  Request from the National Personnel 
Records Center (NPRC) a search for the 
Veteran's separately stored mental 
hygiene (or mental health) records, 
which should include records of an 
adult appointment dated after May 1, 
1984 for outpatient treatment for 
"nerves"; and after August 22, 1985 
for an evaluation and relaxation 
instructions; and records of individual 
counseling as part of the ADAPCP 
program for alcoholism dated between 
December 1985 and February 28, 1986 
while the Veteran was stationed with 
the 88th Maintenance Company in Germany, 
and receiving treatment at the 209th 
G.D. APO NY 09165.  

2.  SSA should be contacted, and all 
SSA records associated with the grant 
of disability benefits to the Veteran 
should be requested. All records 
obtained pursuant to this request must 
be included in the Veteran's claims 
file. 

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


